IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 481 WAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
JEFFREY TODD DEBLASE,                      :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.
      Justice Donohue did not participate in the consideration or decision of this

matter.